Citation Nr: 0309938	
Decision Date: 05/23/03    Archive Date: 05/27/03

DOCKET NO.  00-18 906A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for degenerative 
changes of the left foot with cavus, secondary to a service-
connected chronic lumbar syndrome.

2.  Entitlement to service connection for degenerative 
arthritis of the right foot, secondary to a service-connected 
chronic lumbar syndrome.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty for more than 20 years and 
retired from military service in May 1970.  

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from actions, beginning in June 
2000, by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Montgomery, Alabama, denying the veteran's 
claims of entitlement to service connection for foot 
disorders, secondary to his service-connected lumbar 
syndrome.  In October 2002, the Board remanded this matter to 
the RO to ensure that all actions for compliance with the 
provisions of the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), were 
undertaken and to schedule the veteran for a video conference 
hearing before the Board.  The veteran was thereafter 
afforded a hearing before the Board, sitting at the 
Montgomery RO, in December 2002, in lieu of a video 
conference hearing.  A transcript of that proceeding has been 
made a part of the veteran's claims folder.


REMAND

At the travel board hearing held in December 2002, the 
veteran presented additional medical evidence pertinent to 
the issues on appeal and such evidence was accepted by the 
undersigned Veterans Law Judge for inclusion in the veteran's 
claims folder.  Such evidence was, however, submitted without 
a written waiver by the veteran of initial consideration of 
that evidence by the RO.  

Recent action by the United States Court of Appeals for the 
Federal Circuit invalidated 38 C.F.R. § 19.9(a)(2) on the 
basis that, in conjunction with 38 C.F.R. § 20.1304, such 
regulation allowed the Board to consider additional evidence 
without having to remand the case to the RO for initial 
consideration and without having to obtain the appellant's 
waiver.  Disabled American Veterans v. Secretary of Veterans 
Affairs, No. 02-7304 (Fed. Cir. May 1, 2003).  Based thereon, 
this matter must be remanded, pursuant to 38 C.F.R. 
§ 19.9(a)(1), to permit the RO to readjudicate the claims in 
question on the basis of all the evidence, including that 
received at the travel board hearing in December 2002.

In addition, further medical input is found to be in order, 
particularly as to the nature of the relationship between the 
veteran's claimed foot disorders and his service-connected 
lumbar syndrome and whether or not service-connected 
disability has caused an increase in severity of either foot 
entity.  See Allen v. Brown, 7 Vet. App. 439 (1995).  

Accordingly, this matter is REMANDED to the RO for the 
following actions:

1  The RO should arrange for the veteran 
to undergo a VA orthopedic examination in 
order to determine the nature of the 
veteran's claimed foot disorders and 
their etiology.  The claims folder in its 
entirety is to be furnished to the 
examiner prior to any evaluation of the 
veteran for use in the study of this 
case.  The examination is to include a 
detailed review of the veteran's history 
and current complaints, as well as a 
comprehensive clinical evaluation, as 
well as X-rays of each foot and any other 
diagnostic testing deemed warranted by 
the examiner.  All pertinent diagnoses, 
including arthritis of either foot, if 
present, are to be set forth.

A professional opinion, with full 
supporting rationale, as to each of the 
following is requested:

(a)  Is it at least as likely 
as not that degenerative 
changes of the left foot with 
cavus, if present, are the 
direct result of the veteran's 
service-connected lumbar 
syndrome? 

(b)  Is it at least as likely 
as not that the veteran's 
service-connected lumbar 
syndrome has resulted in an 
increased level of severity of 
any degenerative changes of the 
left foot with cavus, as might 
constitute an aggravation of 
such disorder.  If so, to what 
degree has any left foot 
disorder been aggravated?

(c)  Is it at least as likely 
as not that degenerative 
arthritis of the right foot, if 
present, is the direct result 
of the veteran's service-
connected lumbar syndrome? 

(d)  Is it at least as likely 
as not that the veteran's 
service-connected lumbar 
syndrome has resulted in an 
increased level of severity of 
any degenerative arthritis of 
the right foot, as might 
constitute an aggravation of 
such disorder?  If so, by what 
degree has any right foot 
arthritis been aggravated?

Use by the examiner of the 
italicized standard of proof in 
replying to the foregoing is 
required.

2.  The RO should readjudicate the 
veteran's claims of entitlement to 
service connection for degenerative 
changes of the left foot with cavus, 
secondary to a service-connected chronic 
lumbar syndrome, and for degenerative 
changes of the right foot, secondary to a 
service-connected chronic lumbar 
syndrome, based on all the evidence 
contained within the veteran's claims 
folder and all governing legal authority.  
If any benefit sought on appeal continues 
to be denied, the veteran and his 
representative must be provided with a 
supplemental statement of the case citing 
all pertinent evidence and dispositive 
legal authority.  An appropriate period 
of time should then be allowed for a 
response, before the record is returned 
to the Board for further review.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The purpose of this remand is to obtain additional 
evidentiary and procedural development.  The law requires 
full compliance with all orders in this remand.  Stegall v. 
West, 11 Vet. App. 268 (1998).  No inference should be drawn 
regarding the final disposition of the claim in question as a 
result of this action.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide 



expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



	                  
_________________________________________________
	D. C. Spickler
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




